Citation Nr: 0925159	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  95-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and H.D.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 29, 1973, to 
September 25, 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran, his spouse, and a friend testified at a hearing 
before a Hearing Officer at the RO in March 1995.  A 
transcript of that proceeding is of record.

When this case most recently was before the Board in 
September 2005, the Board denied the Veteran's claim of 
entitlement to service connection for psychiatric disability.  
The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated in January 2008, the Court vacated the Board's 
September 2005 decision and remanded this matter to the Board 
for action consistent with the Court's decision.


REMAND

The Court noted in its January 2008 order that the Board's 
September 2005 decision attributed greater probative value to 
a January 2003 VA medical opinion than it did to an October 
2004 opinion from the Veteran's treating VA physician, Dr. 
T.C.  In that decision, the Board noted that the January 2003 
medical opinion was supported by a thorough rationale and was 
rendered after an extensive interview of the Veteran and an 
extensive review of the evidence of record.  In contrast, the 
Board noted that the October 2004 opinion was "very 
ambiguous" and lacked any supporting explanation or 
rationale.  Moreover, it was unclear whether the opinion had 
been based on a review of the pertinent evidence, including 
the Veteran's service treatment records.

The October 2004 medical opinion was not a treatment record 
or an examination report, but rather a brief three-part 
question-and-answer form that was submitted by the Veteran's 
attorney.  Nevertheless, the Court found that the Board 
should have remanded the case to seek further clarification 
from Dr. T.C. pursuant to 38 C.F.R. § 4.2 (2008) ("If a 
diagnosis is not supported by the findings on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

In light of the foregoing, the Board concludes that a remand 
is necessary so that Dr. T.C. may be requested to clarify the 
diagnoses rendered and to provide support for any medical 
opinion stated.  

The Board notes that the October 2004 medical opinion from 
Dr. T.C. indicates that the Veteran has depression and 
anxiety which are "part of" posttraumatic stress disorder 
(PTSD).  In June 2009, the Veteran's attorney submitted a 
February 2006 letter from Dr. T.C. stating that the Veteran 
had PTSD due to in-service personal assault.  In addition, a 
private psychiatric evaluation record dated in May 2009 also 
reflects a diagnosis of PTSD due to a "bad experience in the 
Army" and a car accident.  The Veteran's attorney 
specifically argued in documents received in June 2009 that 
the Veteran's claim for service connection for psychiatric 
disability encompasses a claim for service connection for 
PTSD based on personal assault.

Claims for service connection for PTSD based on personal 
assault are subject to the particular development 
requirements set forth in 38 C.F.R. § 3.304(f)(3) (2008).  
Since the Veteran's allegations of PTSD due to personal 
assault were raised after the Board's most recent 
consideration of this case, those development requirements 
have not been satisfied and must be completed while this case 
is in remand status.  In addition, the Veteran should be 
provided appropriate notice with respect to the disability-
rating and effective-date elements of his claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the February 2006 letter received by the Board 
in June 2009 indicates that the Veteran was receiving ongoing 
treatment from Dr. T.C. at the VA medical facility in 
Cincinnati, Ohio.  However, no additional VA treatment 
records have been obtained.  Although neither the Veteran nor 
his attorney identified any ongoing treatment in response to 
January 2005 letter requesting such information, efforts 
should be made to obtain any outstanding records from the VA 
medical facility in Cincinnati, Ohio.  See 38 C.F.R. 
§ 3.159(c)(1) (2008).

Finally, the Veteran has not been afforded a VA examination 
that addresses his allegations of in-service personal 
assault.  The Board notes that the January 2003 VA 
examination did not specifically address the PTSD issue since 
it had not been raised, by the Veteran, his attorney or any 
of the evidence then of record.  In addition, the Board notes 
that the examiner stated that private treatment records from 
a Dr. A. were not of record, but a record of a September 1976 
initial psychiatric interview by Dr. A. is associated with 
the claims folders.  In light of the Veteran's new 
allegations concerning PTSD based on personal assault, the 
new evidence received since January 2003, and the development 
ordered herein, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claim.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The Veteran should be provided the 
notice required in response to his 
claim for service connection for PTSD, 
to include the notice required under 38 
C.F.R. § 3.304(f)(3).  He should also 
be provided notice with respect to the 
effective-date and disability-rating 
elements of his claim for service 
connection for psychiatric disability.  
He should be specifically requested to 
submit any outstanding records 
pertaining to post-service treatment or 
evaluation for his psychiatric 
disability or provide the identifying 
information and any necessary 
authorization to enable VA to obtain 
the outstanding evidence.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the Veteran.  In any event, it should 
attempt to obtain any outstanding 
service personnel records and any 
outstanding VA treatment records from 
the VA medical facility in Cincinnati, 
Ohio.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his attorney and 
request them to provide the outstanding 
evidence.

3.  The RO should undertake all 
indicated development to verify the 
Veteran's alleged stressors.

4.  Then, the Veteran should be 
provided a VA examination by a 
psychiatrist.  The claims folders must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

If an in-service stressor has been 
verified, the examiner should be 
informed of the verified stressor(s) 
and requested to determine if the 
Veteran has PTSD due to such 
stressor(s).  A diagnosis of PTSD 
should be confirmed or ruled out.  If 
PTSD is diagnosed, the elements 
supporting the diagnosis, to include 
the specific stressor(s), must be 
identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
that diagnosis.

The examiner also should answer the 
following questions with respect to 
each currently present acquired 
psychiatric disorder (other than PTSD):

a.  Is at least as likely as not 
that the disorder was present in 
service and if so, did the 
disorder clearly and unmistakably 
exist prior to the Veteran's 
entrance onto active duty?

b.  With respect to any such 
disorder which the examiner 
believes existed prior to the 
Veteran's entrance onto active 
duty, did the disorder clearly and 
unmistakably undergo no chronic 
increase in severity during or as 
a result of service?

c.  With respect to any current 
psychiatric disorder which the 
examiner believes was not present 
during active service, is it at 
least as likely as not that the 
disorder is etiologically related 
to the Veteran's active service?

The rationale for all opinions 
expressed should also be provided.

4.  If the foregoing development does 
not result in sufficient evidence to 
substantiate the Veteran's claim, the 
RO should request that Dr. T.C. provide 
an addendum to her October 2004 
statement.  She should be provided with 
the claims folders and asked to review 
them in their entirety.  She also 
should be asked to address the 
questions identified above and to 
provide supporting rationales for her 
opinions.

5.  The RO also should undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate 
the Veteran's claim based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

